            Case 1:20-cv-08042-PKC Document 27 Filed 05/18/20 Page 1 of 4




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION

LINDA FAIRSTEIN,                               Case No.: 2:20-CV-00180-TPB-NPM

                Plaintiff,

       v.

NETFLIX, INC., AVA DUVERNAY,
and ATTICA LOCKE,

                Defendants.

  MOTION TO ADMIT COUNSEL PRO HAC VICE, CONSENT TO DESIGNATION,
  AND REQUEST TO ELECTRONICALLY RECEIVE NOTICES OF ELECTRONIC
                            FILING

      Pursuant to Local Rule 2.02 of the United States District Court for the Middle District of

Florida, the undersigned respectfully files this motion requesting the admission pro hac vice of

Kiran Patel, Esq. of the Dentons law firm, 1221 Avenue of the Americas, New York, New York

10020, (212) 768-5392, for purposes of appearing as counsel for Defendants, NETFLIX, INC.,

AVA DUVERNAY, and ATTICA LOCKE, and pursuant to Section 2(B) of CM/ECF

Administrative Procedures, to permit Kiran Patel to receive electronic filings in this case as

follows:

      1.        Kiran Patel is not admitted to practice in the Middle District of Florida but is a

member in good standing of the bar of the United States District Court for the Southern District

of New York.

      2.        Movant, Kelley Geraghty Price, Esq., of the law firm of Dentons Cohen &

Grigsby, P.C., 9110 Strada Place, Suite 6200, Naples, Florida 34018, (239) 390-1913 is a

member in good standing of The Florida Bar and the United States District Court for the Middle

District of Florida, maintains an office in this State for the practice of law, and is authorized to



                                            Page 1 of 4
            Case 1:20-cv-08042-PKC Document 27 Filed 05/18/20 Page 2 of 4




file through the Court’s electronic filing system. Movant consents to be designated as the

member of the Bar of this Court with whom opposing counsel may readily communicate

regarding the conduct of this case, upon whom pleadings shall be served, who shall be required

to electronically file all documents and things that may be filed and served electronically, and

who shall be responsible for filing and serving documents in compliance with the CM/ECF

Administrative Procedures.

       3.       Kiran Patel does not appear regularly in this Court to such a degree as to

constitute the regular practice of law in the State of Florida.

       4.       Kiran Patel is familiar with the Local Rules and the Code of Professional

Responsibility of this Court and agrees to abide by them, as well as other ethical limitations or

requirements governing the professional behavior of members of the Florida Bar.

       5.       Kelley Geraghty Price, Esq. has been designated as local counsel for Defendants,

upon whom all notices and papers may be served, and who will be responsible for the progress of

the case, including trial, along with Kiran Patel.

       6.       Pursuant to Local Rule 2.02(a), Kelley Geraghty Price certifies that Kiran Patel

has complied with the fee requirements of Local Rule 2.01(d) and will complete the e-filing

registration.

       7.       Kiran Patel, by and through designated counsel and pursuant to Section 2(B) of

CM/ECF Administrative Procedures, hereby requests the Court to provide notice of electronic

filings to Kiran Patel at the email address: kiran.patel@dentons.com.

        WHEREFORE, Kelley Geraghty Price, Esq. respectfully requests that an Order be

entered permitting Kiran Patel, Esq. to appear before this Court as counsel for Defendants,

NETFLIX, INC., AVA DUVERNAY, and ATTICA LOCKE, for all purposes relating to the




                                             Page 2 of 4
          Case 1:20-cv-08042-PKC Document 27 Filed 05/18/20 Page 3 of 4




proceedings in the above-styled case and directing the Clerk to provide notice of electronic

filings to Kiran Patel.

        Dated this 18th day of May 2020.

                                   DENTONS COHEN & GRIGSBY P.C.

                                   /s/ Kelley Geraghty Price
                                   KELLEY GERAGHTY PRICE
                                   Florida Bar No. 889539
                                   Mercato – Suite 6200
                                   9110 Strada Place
                                   Naples, Florida 34108
                                   Telephone: (239) 390-1913
                                   Facsimile: (239) 390-1901
                                   E-mail:     kelley.price@dentons.com

                                   and

                                   DENTONS US LLP
                                   KIRAN PATEL (pro hac vice admission pending)
                                   1221 Avenue of the Americas
                                   New York, NY 10020
                                   Telephone: (212) 768-5392
                                   Email:     kiran.patel@dentons.com

                                   Attorneys for Defendants
                                   NETFLIX, INC., AVA DUVERNAY and ATTICA
                                   LOCKE




                                           Page 3 of 4
          Case 1:20-cv-08042-PKC Document 27 Filed 05/18/20 Page 4 of 4




                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 18th day of May, 2020, I caused the foregoing to be

electronically filed with the Clerk of the Court using the CM/ECF system, which will send

notification of such filing to all counsel of record.



                                               /s/ Kelley Geraghty Price




3346437.v1




                                             Page 4 of 4
